DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to correspondence filed on May 25, 2022.  Claims 10-28 are currently pending.  Claims 1-9 have been canceled.  Claims 10, 12 and 28 have been amended.  Entry of this amendment is accepted and made of record.

Election/Restrictions
Claims 10-28 are allowable. Claims 11 and 20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on March 8, 2021, is hereby withdrawn and claims 11 and 20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 10-28 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 10, the closest prior art N. Baker et al. “Online junction temperature measurement using peak gate current” (hereinafter Baker) and Orr (US 2007/0004054) (hereinafter Orr) alone or in combination fails to teach or render obvious the invention as claimed. The specific limitations of a method for determining the junction temperature of at least one die of a semiconductor power module, the semiconductor power module being composed of plural dies connected in parallel and switching between conducting and non conducting states according to pattern cycles, the method comprising: applying a current limited voltage to the gate of the at least one die during a period of time of the cycle wherein the at least one die is not conducting, the resulting voltage excursion having a value that does not enable the at least one die to be conducting, -measuring the voltage at the gate of the at least one die,  calculating a gate internal resistance based on the measured voltage, and deriving from the gate internal resistance a temperature variation of the junction of the at least one die or the temperature of the junction of the at least one die, wherein a sampling time for each voltage measurement used for calculating the gate internal resistance is limited to a time during which the at least one die is not enabled to be conducting of independent claim 10, when combined with the limitations of setting the at least one die in a non-conducting state during at least a fraction of one switching cycle also in claim 10, distinguish the present invention from the prior art.
Hence the prior art of record fails to teach the invention as set forth in claims 10-11, 19 and 20. The Examiner cannot find the specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than Applicant’s own reasoning to fully encompass the current pending claims.
Regarding claim 12, the closest prior art Baker and Orr alone or in combination fails to teach or render obvious the invention as claimed. The specific limitations of a method for determining the junction temperature of at least one die of a semiconductor power module, the semiconductor power module being composed of plural dies connected in parallel and switching between conducting and non conducting states according to pattern cycles, the method comprising: applying a current limited voltage to the gate of the at least one die during a period of time of the cycle wherein the at least one die is not conducting, the resulting voltage excursion having a value that does not enable the at least one die to be conducting, measuring the voltage at the gate of the at least one die, applying a current limited voltage to the gate of the at least one die during a period of time of the cycle wherein the at least one die is not conducting, the resulting voltage excursion having a value that does not enable the at least one die to be conducting, measuring the voltage at the gate of the at least one die, calculating a gate internal resistance based on the measured voltage, and deriving from the gate internal resistance a temperature variation of the junction of the at least one die or the temperature of the junction of the at least one die, wherein the gate of each die is not connected through one node to the gates of the other dies and a single die is disabled during one cycle of independent claim 12, when combined with the limitations of setting the at least one die in a non-conducting state during at least a fraction of one switching cycle also in claim 12, distinguish the present invention from the prior art.
Hence the prior art of record fails to teach the invention as set forth in claims 12-18 and 21-27. The Examiner cannot find the specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than Applicant’s own reasoning to fully encompass the current pending claims.
Regarding claim 28, the closest prior art Baker and Orr alone or in combination fails to teach or render obvious the invention as claimed. The specific limitations of a method for determining the junction temperature of at least one die of a semiconductor power module, the semiconductor power module being composed of plural dies connected in parallel and switching between conducting and non conducting states according to pattern cycles, the method comprising: applying a current limited voltage to the gate of the at least one die during a period of time of the cycle wherein the at least one die is not conducting, the resulting voltage excursion having a value that does not enable the at least one die to be conducting, measuring the voltage at the gate of the at least one die, applying a current limited voltage to the gate of the at least one die during a period of time of the cycle wherein the at least one die is not conducting, the resulting voltage excursion having a value that does not enable the at least one die to be conducting, measuring the voltage at the gate of the at least one die, calculating a gate internal resistance based on the measured voltage, and deriving from the gate internal resistance a temperature variation of the junction of the at least one die or the temperature of the junction of the at least one die, wherein the gate of each die is not connected through one node to the gates of the other dies and a single die is disabled during one cycle of independent claim 28, when combined with the limitations of setting the at least one die in a non-conducting state during at least a fraction of one switching cycle also in claim 28, distinguish the present invention from the prior art.
Hence the prior art of record fails to teach the invention as set forth in claim 28. The Examiner cannot find the specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than Applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE M SOTO/Examiner, Art Unit 2855                                                                                                                                                                                           
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855